Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
2.  	The following is an Allowance in response to the communications received
on February 28, 2022. By the amendment no claims were amended, added nor deleted. Claims 1-20 are currently pending and allowed herein.
	
Response to Amendment
3. 	This office action is in response to Applicant's amendment filed on February 28, 2022. By the Amendment, claim 9 was amended, no claims were added nor deleted. Claims 1-20 are pending and allowed herein.   

Response to Arguments
4. 	Applicant’s arguments filed on February 28, 2022, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-20 has been withdrawn. 

				Reasons for Allowance
5.  	The present invention is directed to computer implemented embodiments for identifying automotive parts in a salvage. 
 	The closest prior art of record resembling applicant’s invention are Bowser et al (U.S. Patent Publication No. 20080183600) in view of Automotive Recycling (A Global Industry on the Rise). The combination of Bowser and Automotive Recycling, and the other refences of record, taken alone or in combination, do not teach taken individually or in any combination, fail to teach determining, by the server, via location aware sensors on the mobile device of the salvage picker user that the mobile device of the salvage picker user is within the geofence; and opening, by the server, a communication channel between the mobile device of searching user and the mobile device of the salvage picker user via a web-based application based on the determination that the mobile device of the salvage picker user is within the geofence, as recited and arranged in combination with the other limitations of independent claim 1,  thus rendering claim 1 and their dependent claims as allowable over the prior art.
	The closest prior art of record resembling applicant’s invention are Bowser et al (U.S. Patent Publication No. 20080183600) in view of Automotive Recycling (A Global Industry on the Rise). The combination of Bowser and Automotive Recycling, and the other refences of record, taken alone or in combination, do not teach taken individually or in any combination, fail to teach determining, by the server, via location aware sensors on the mobile device of the searcher user that the mobile device of the searcher user is within the geofence; and generating, by the server, an inventory alert on the mobile device of the searching user, wherein the inventory alert indicates to the searching user that the parts are located at the salvage yard, as recited and arranged in combination with the other limitations of independent claim 9, thus rendering claim 9  and their dependent claims as allowable over the prior art.

	The closest prior art of record resembling applicant’s invention are Bowser et al (U.S. Patent Publication No. 20080183600) in view of Automotive Recycling (A Global Industry on the Rise). The combination of Bowser and Automotive Recycling, and the other refences of record, taken alone or in combination, do not teach taken individually or in any combination, fail to teach determine via location aware sensors on the mobile device of the salvage picker user that the mobile device of the salvage picker user is within the geofence; and open a communication channel between the mobile device of the searching user and the mobile device of the salvage picker user via a web-based application based on the determination that the mobile device of the salvage picker user is within the geofence, as recited and arranged in combination with the other limitations of independent claim 16, thus rendering claim 16  and their dependent claims as allowable over the prior art.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claims 2-8, 10-15 and 17-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 9 and 16. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See. The attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
May 19, 2022